 1   KILPATRICK TOWNSEND ~i STC)CKTON LLP
     TREVOR C. MAXIM (317859)
2    TMaxim kilpatricktownsend.com
     9720 Wil~ire Blvd PH
3    Beverly Hills, CA 90212-2018
     Telephone: 310-248-3830
4    Facsimile: 310-860-0363
                                                                                    .,   :1



 5   R. CHARLES HENN JR.(Admitted Pro Hac Vice)
     CHenn~akilpatricktownsend.com                                     E-fILED
6    CHARDS H. HOOKER III (Admitted Pro Hac Vice)
     CHooker(a~kilpatricktownsend.com
7    1100 Peachtree Street, Suite 2800                              ~~ 6
     Atlanta, GA 30309-4530
8    Telephone: 404-815-6500
     Facsimile: 404-815-6555                                   Document#
9
     Attorneys for Plaintiffs
10   ADIDAS AMERICA,INC., ADIDAS AG,ADIDAS INTERNATIONAL
     MARKETING B.V., REEBOK INTERNATIONAL LIMITED, AND REEBOK
11   INTERNATIONAL LTD.
12
                          UNITED STATES DISTRICT COURT
13
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     ADIDAS AMERICA,INC., ADIDAS                 Civil Action No.2:1.9-cv-5167
15   AG,ADIDAS INTERNATIONAL
     MARKETING B.V., REEBOK                      ORDER FOR PERMANENT
16   INTERNATIONAL LIMITED, AND                  INJUNCTION ON CONSENT
     REEBOK INTERNATIONAL LTD.
17
                 Plaintiffs,
18
           v.
19
     CAVALIER CLOSEOUTS INC. AND
20   EYAN DAHAN,
21               Defendants.
22
23         Whereas Plaintiffs adidas America, Inc., adidas AG,adidas International
24   Marketing B.V., Reebok International Limited, and Reebok International Ltd.

25   (collectively, "Plaintiffs") filed a Complaint(ECF No. 1) against Defendants
2C   Cavalier Closeouts Inc. and Eyan Dahan individually and doing business as Apparel
27   Liquidators ("Defendants") alleging trademark infringement and unfair competition,
2S   trademark counterfeiting, trademark dilution, and related state law claims.

                                                                                   -1-
Casell ?:19-cv-05167-PSG-E Document 41-1 Filed 01/14/20 Page 2 of 5 Page ID #:755


  1          Whereas Defendants filed an answer(ECF No. 36), in which they do not
  2   admit liability, but nonetheless wish to resolve this matter amicably.
  3          Having considered the pleadings in this matter, and the parties having
  4   consented to the permanent injunction set forth below,IT IS HEREBY ORDERED
  5   THAT:
  6          1.       Defendants, their officers, directors, agents, servants, employees,
  7   representatives, successors, assigns and all others acting under their permission or
  8   authority or in concert therewith are permanently enjoined and restrained from
  9   sourcing, importing, producing, manufacturing, distributing, marketing, advertising,
 10   promoting, licensing, offering for sale, or selling any products featuring any ofthe
 11   adidas or Reebok trademarks identified in the Complaint, including but not limited
 12   to the products shown below and identified in the Complaint:
 13
 14          ~:::;.
         ~> j
         ~  ,~,~,,'
 IS              ~;


 16
 17
 18
 19
20
21
22
23
24
25
26
27
28

                                                                                       -2-
     ?:19-cv-05167-PSG-E Document 41-1 Filed 01/14/20 Page 3 of 5 Page ID #:756


 1
 2
 3                                        CidK~s
                                            ..~._~ .~
 4                                                  ,~
                                                   ,,
                                                    w~~
 5
                                    ;;, .` .~            M..,
 6
                                                                ~w"'
 7
 8
9
10
                   ww
11                o~~.
                    rs
                  . .~,..
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                            -3-
     19-cv-05167-PSG-E Document 41-1 Filed 01/14/20 Page 4 of 5 Page ID #:757


 1

2
                                                     ~.                  ~~
 3                                                                       ad~d~a~s
4
 5
6
7
8
9
10
11
12
13
14
15
16         2.     Defendants, their officers, directors, agents, servants, employees,
17   representatives, successors, assigns and all others acting under their permission or
18   authority or in concert therewith are further permanently enjoined and restrained
19   from sourcing, importing, producing, manufacturing, distributing, marketing,
20   advertising, promoting, licensing, offering for sale, or selling any products bearing,
21   featuring, or offered in connection with:
22                a.    any trademark, design, or designation that is confusingly similar
23   to the adidas or Reebok trademarks identified in the Complaint;
24                b.    a counterfeit imitation of any ofthe adidas or Reebok trademarks
25   identified in the Complaint; or
26                c.    a genuine or authentic adidas or Reebok trademark.
27   \\
     \\
28

                                                                                   -4-
Case~R:19-cv-05167-PSG-E Document 41-1 Filed 01/14/20 Page 5 of 5 Page ID #:758


  1         3.    Each party shall bear its own costs and fees.
  2
  3   IT IS SO Ci~~E
  4
      Honora le Phillip S. Gutierrez
  5   United States Magistrate Judge
  6                 ~ ~~
  7   SIGNED this       day of ~~w~'020
  8
  9   DATED: January 14, 2020          Respectfully submitted,
 10                                    KILPATRICK TOWNSEND & STOCKTON
                                       LLP
 11
 12
                                       By: /s/ Trevor C. Maxim
 13
                                       Trevor C. Maxim
 14                                    Attorneys for Plaintiffs
                                       adidas America,Inez adidas AG,adidas
 15                                    International Marketing B.V., Reebok
                                       International Limited, and Reebok
 16                                    International Ltd.
 17                                    SANDLER,TRAVIS & ROSENBERG,P.A.
 18
 19                                    By:   /s/Beth C. Ring
 20                                    Beth Ring (Admitted Pro Hac Vice)
                                       Attorneys for Defendants
 21                                    Cavalier Closeouts Inc. and Eyan Dahan
 22
 23
 24
 25
 26
 27
 28

                                                                                -5-
